Fourth Court of Appeals
                                San Antonio, Texas
                                       April 6, 2018

                                    No. 04-17-00790-CV

                                   Margaret HOSSEINI,
                                        Appellant

                                             v.

Christine HANSEN, Margaret D. Rice, Bonnie Poe, Nancy Wireman, Sarah Christian Hany, and
                                      Tracy Ross,
                                       Appellees

                 From the 81st Judicial District Court, Wilson County, Texas
                             Trial Court No. 16-02-0055-CVW
                        Honorable W.C. Kirkendall, Judge Presiding


                                      ORDER

       The Appellant’s Motion to Extend Time to File Appellant’s Brief is hereby GRANTED.
Time is extended to April 27, 2018.


                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court